FOIA Confidential Treatment Requested
Execution Version


Exhibit 10.7


Y6 FACILITY AGREEMENT


This Y6 FACILITY AGREEMENT (this “Agreement”) is made as of December 12, 2017,
by and among Toshiba Memory Corporation, a Japanese corporation (“TMC”), Western
Digital Corporation, a Delaware corporation (“WD”) (together with TMC, the
“Parent Parties”), SanDisk LLC, a Delaware limited liability company (“SanDisk
LLC”), SanDisk (Cayman) Limited, a company organized under the laws of the
Cayman Islands (“SanDisk Cayman”), SanDisk (Ireland) Limited, a company
organized under the laws of the Republic of Ireland (“SanDisk Ireland”), SanDisk
Flash B.V., a company organized under the laws of The Netherlands (“SanDisk
Flash,” and collectively with SanDisk LLC, SanDisk Cayman and SanDisk Ireland,
“SanDisk”), Flash Partners, Ltd., a Japanese tokurei yugen kaisha (“FPL”), Flash
Alliance, Ltd., a Japanese tokurei yugen kaisha (“FAL”), and Flash Forward,
Ltd., a Japanese godo kaisha (“FFL,” and collectively with TMC, WD, SanDisk, FPL
and FAL, the “Parties”).
WHEREAS, Toshiba Corporation (“Toshiba”) and TMC claim that, effective as of
April 1, 2017, Toshiba completed a corporate demerger by operation of law that
transferred to TMC, Toshiba’s wholly-owned Subsidiary, substantially all of the
assets and liabilities of Toshiba’s memory business, and that TMC has assumed
Toshiba’s position as a party to the Master Operative Documents (as defined in
Exhibit A);
WHEREAS, following the execution of the Settlement Agreement, Toshiba intends to
transfer certain other assets and liabilities related to Toshiba’s memory
business to TMC, including Toshiba’s equity ownership interests in FPL, FAL, and
FFL;
WHEREAS, on even date herewith, WD, Toshiba, TMC, SanDisk, and the JVs entered
into the Undertaking (as defined in Exhibit A) which sets forth, among other
things, certain rights and obligations of the parties thereto with respect to
WD’s participation in activities related to the Collaboration (as defined
therein), including those contemplated by the Master Operative Documents;
WHEREAS, FPL, FAL and FFL (collectively, with any future joint venture
operations mutually agreed between TMC and WD, the “JVs” and, each, a “JV”) are
engaged in the manufacture of NAND Flash Memory Products and BiCS Products;
WHEREAS, TMC plans to build and facilitize the Y6 Facility (as defined in
Exhibit A) primarily for use in converting existing production capacity into
capacity for the production of BiCS Products, and the Parties intend that the
JVs acquire such BiCS Products and invest in tools for the manufacture of such
BiCS Products in accordance with the production framework established in the New
Y2 Agreement;
WHEREAS, TMC has begun and will continue to unilaterally implement a portion of
the Phase I Investment (as defined in Exhibit A), with the resulting capacity to
be Toshiba Capacity (such unilateral implementation, which constitutes in part a
Yokkaichi Unilateral BiCS



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


Expansion, and in part a BiCS Conversion and BiCS Technology Transition on
Toshiba Capacity, the “Phase I Implementation”);
WHEREAS, the Parties desire to set forth the terms and conditions of the
construction and use of the Y6 Facility;
WHEREAS, WD and TMC are concurrently entering into the WD-TMC PCLA; and
WHEREAS, some or all of the Parties, among others, are concurrently entering
into this Agreement, the Amendment to the FPL Commitment and Extension
Agreement, the FAL Commitment and Extension Agreement, the FFL Commitment and
Extension Agreement, the Patent Indemnification Termination Agreement, the
Amended JMDY Agreement and the Y6 MCEIA (each as defined in Exhibit A, and
collectively, the “New Agreements”);
NOW, THEREFORE, the Parties hereby agree as follows:

1.    FRAMEWORK

1.1 New Y2 Production Framework. The Parties acknowledge and agree that the
terms and conditions set forth in Article 1 of the New Y2 Agreement apply to the
manufacture of BiCS Products in the Y6 Facility; provided, however, to the
extent any provision of Article 1 of the New Y2 Agreement expressly conflicts
with any provision in this Agreement, the provision in this Agreement shall
control as to such conflict.

2.    Y6 FACILITY AND CONSTRUCTION

2.1 Purpose of Y6. The Parties acknowledge and agree that (a) the primary
purpose of the Y6 Facility is the installation of tools that, as operated by TMC
in conjunction with other Yokkaichi Facility tools, enable the Parties to
convert their then-existing production capacity for NAND Flash Memory Products
(including NAND capacity in the JVs and Toshiba Capacity) into production
capacity for BiCS Products (“BiCS Conversion”) and (b) the Y6 Facility may also
be used by the Parties for (i) transitions of their then-existing production
capacity for a given BiCS Product to production capacity for another technology
node of such BiCS Product (“BiCS Technology Transitions”), and BiCS Expansions
(as defined in Exhibit A), (ii) the manufacture of other products (including
supporting capacity expansions and technology transitions of such other
products) and (iii) the development of new technologies or products, in each
case of (ii) and (iii), as mutually agreed between the Parent Parties from time
to time.

2.2 First JV Wafer Out. The Parties target Y6 Facility cleanroom readiness to
occur **** with respect to wafer capacity from the implementation of the Minimum
Commitment, with a First JV Wafer Out Date targeted ****.

2.3 Rights and Responsibilities in Construction.
(a)    TMC. TMC shall (i) direct the design, construction and facilitization of
the Y6 Facility and (ii) exercise commercially reasonable efforts to ensure that
the Y6 Facility is (A) insurable, (B) designed and constructed to mutually
acceptable high levels of risk control



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


standards and (C) completed on a schedule consistent with achieving the First JV
Wafer Out Date provided for in Section 2.2. TMC shall maintain the Y6 Facility
at mutually acceptable high levels of risk control standards in accordance with
current practice.
(b)    WD. In connection with the construction and facilitization of the Y6
Facility, (i) WD shall (and the Parent Parties shall cause the JVs to) assist
TMC in minimizing the time required to obtain required administrative approvals,
and (ii) WD and its agents shall have (with prior coordination with TMC and the
construction coordinators for the Y6 Facility) reasonable access to the Y6
Facility construction site and to all appropriate information pertaining to the
construction of the Y6 Facility and necessary for WD to participate in the JV
operations in the Y6 Facility; provided, that WD shall be solely responsible for
all damage caused by such access.

2.4 Phases of Construction. The shell of the Y6 Facility shall be built in two
phases of substantially similar size, and the cleanroom within each such phase
shall be built in two phases of substantially similar size (i.e., a total of
four phases). ****

2.5 Construction Costs and Related Costs.
(a)    Building Depreciation Prepayment. Each of the Parent Parties agrees to
prepay 6,750,000,000 Japanese Yen to FFL as a prepayment for the Y6 building
depreciation (such prepayment amount, the “Building Depreciation Prepayment”)
****. The Building Depreciation Prepayment shall be made **** within 30 days
after the date hereof; ****.
(b)    Start-Up Costs. The Parties acknowledge that one or more of the Parties
have incurred or will incur actual costs in connection with constructing the Y6
Facility and preparing the Y6 Facility for production during the period prior to
the start of volume production at the Y6 Facility (the “Start-Up Period”),
including such actual costs incurred by TMC in connection with the Phase I
Implementation, and personnel costs, materials costs and other operating
expenses, for which each Parent Party has the obligation ultimately to bear 50%
(“Start-Up Costs”). The Parent Parties shall discuss in good faith and agree
upon the Start-Up Costs borne by the Parties and the means and timing by which
each Party, as applicable, shall be reimbursed or credited for having incurred
more than 50% of the Start-Up Costs or shall make payments due for having
incurred less than 50% of the Start-Up Costs; provided, that the determination
and allocation of Start-Up Costs and the means and timing of reimbursement shall
be in a manner substantially similar to that utilized in connection with the
start-up costs of the New Y2 Facility. Start-Up Costs will be excluded from Y6
Manufacturing Costs.
(c)    Land Costs. ****

2.6 Incentives. ****

2.7 Insurance. TMC shall maintain or arrange property insurance covering the JV
assets in the Y6 Facility and business interruption insurance in respect of the
business conducted at the Y6 Facility, the scope and amounts of which shall be
consistent with existing practices at the Yokkaichi Facility and as required by
any lender or carrier to secure such coverage. This coverage shall provide
basically full replacement value of all JV equipment installed in the Y6
Facility, subject to valuation as part of TMC’s annual insurance policy renewal,
and shall name the applicable JV as a beneficiary in respect of assets owned or
leased by it and Y6 employee expenses covered by business interruption
insurance. On an annual basis, or when requested by either Party, the Y6
Operating Committee shall discuss and review the current insurance coverage
and/or the need for any additional property or business interruption insurance
in respect of the JV assets in and operations of the Y6 Facility. Further, WD
reserves the right to seek to arrange additional property or business
interruption insurance for its own account in respect of such assets or
operations, and TMC shall cooperate in good faith to provide such information
and access as is reasonably necessary for WD to arrange such insurance. If TMC
makes a recovery from a third party (other than an insurer per the above) in
respect of both assets in the Y6 Facility and other assets, then TMC shall
allocate to the applicable JVs a share of the net amount of such recovery in
proportion to the losses suffered by such JVs and total losses suffered by such
JVs and TMC.

3.    PRODUCTS; RIGHTS TO CLEANROOM SPACE; TOOLS

3.1 BiCS Products.
(a)    The JVs may produce BiCS Products at the Y6 Facility.
(b)    BiCS Products manufactured at the Yokkaichi Facility and that are
identified **** as Y6 lots are referred to as “Y6 BiCS Products.” “JV Y6 BiCS
Products” are Y6 BiCS Products allocated to a JV under the applicable JV’s JV
Master Agreement. “Y6 Unilateral BiCS Products” are Y6 BiCS Products allocated
to ****. The reference to “Yokkaichi Unilateral BiCS Expansions” in
Section 3.1(b) of the New Y2 Agreement is hereby amended to include Yokkaichi
Unilateral BiCS Expansions as defined in this Agreement.
(c)    For the avoidance of doubt, ****.

3.2 Rights to Cleanroom Space.
(a)    JV BiCS Space. The Parties acknowledge that each of the JVs has the right
to invest in and secure production capacity and/or cleanroom space in the Y6
Facility for the production of JV BiCS Products. The definition of “JV BiCS
Space,” as defined in the New Y2 Agreement, is hereby amended to include the
cleanroom space in the Y6 Facility actually so utilized by the JVs for
production of BiCS Products at any time. In the event of an expiration or
dissolution of a JV or termination of a JV Master Agreement for any reason,
without any



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


limitation on TMC’s use or disposal of the facilities or assets of such JV, each
Parent Party shall consider in good faith potential negative impacts on the
remaining JVs’ respective production capacities and utilization of their
respective JV Space in the Yokkaichi Facility.
(b)    Y6 Non-JV Space. The Parent Parties have the right to invest in and
secure production capacity and/or cleanroom space in the Y6 Facility as follows:
(i)    ****.
(ii)    Yokkaichi Unilateral BiCS Expansion Space. ****
(iii)    TMC Capacity Conversion. ****

3.3 Tool Acquisition, Usage and Layout.
(a)    JV Tools. Acquisitions of JV BiCS Tools shall be made in accordance with
the terms for NAND Flash Memory Products tool acquisitions in the applicable JV
Master Agreement, and JV BiCS Tools may be installed in the Y6 Facility as
mutually agreed by the Parent Parties.
(b)    Toshiba R&D Tools. ****
(c)    BiCS Unilateral Tools. ****
(d)    Tool Layout. ****

3.4 NAND Flash Memory Products. Notwithstanding anything to the contrary in this
Agreement, the Parties acknowledge that NAND Flash Memory Products may be
manufactured using tools installed in the Y6 Facility cleanroom space if and to
the extent agreed in a JV Business Plan or by the applicable JV Operating
Committee. Any such manufacture of NAND Flash Memory Products (including as to
expansion or technology transition) shall be conducted pursuant to the terms of
the applicable JV’s JV Agreements as if such JV Agreements contemplated the
manufacture of NAND Flash Memory Products in the Y6 Facility. Any NAND Flash
Memory Products manufactured at the Yokkaichi Facility and that are **** as Y6
lots are referred to as “Y6 NAND Flash Memory Products.” “JV Y6 NAND Flash
Memory Products” are Y6 NAND Flash Memory Products allocated to a JV under the
applicable JV’s JV Master Agreement. Allocation of monthly lot output of NAND
Flash Memory Products under the JV Master Agreements is hereby amended to
include the following: the actual monthly lot output of Y6 NAND Flash Memory
Products will be allocated between the Parent Parties in the manner set forth in
this Agreement as if all of such output were BiCS Product output from the Y6
Facility; provided, that during any month in which the planned production of
NAND Flash Memory Products is **** output will be allocated between the Parent
Parties ****.

4.    RAMP-UP PROCESS

4.1 Minimum Commitment. Unless otherwise agreed in writing between the Parent
Parties, the Parent Parties shall, through the JVs, make the investments
necessary for **** L/M in aggregate JV production capacity using the Y6 Facility
for BiCS Products, of which (i) **** L/M shall be implemented **** and (ii) ****
L/M shall be implemented ****, the investments for both (i) and (ii) to be
divided equally between the Parent Parties (the foregoing, as further described
below, the “Minimum Commitment”).
(a)    ****
(b)    ****



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


(c)    ****

4.2 Yokkaichi BiCS Expansion. ****

4.3 Other Facility Expansions. ****

4.4 BiCS Conversions and BiCS Technology Transitions. Without limiting TMC’s
implementation of BiCS Conversions or BiCS Technology Transitions as part of the
Phase I Implementation, the JVs shall be given priority for any BiCS Conversion
or BiCS Technology Transition. Should any of FPL, FAL or FFL not accept any
proposal for a BiCS Conversion or BiCS Technology Transition, the non-rejecting
Parent Party may implement such BiCS Conversion or BiCS Technology Transition on
its capacity, and ****. Subject to the foregoing priority granted to the JVs,
nothing in this Agreement shall in any way limit TMC’s ability to implement BiCS
Conversions or BiCS Technology Transitions within the Toshiba Capacity, which
shall be made in TMC’s sole discretion. For the avoidance of doubt, any BiCS
Conversion or BiCS Technology Transition involving the use of the New Y2
Facility or the Y6 Facility shall be managed as a technology transition by the
Operating Committees in accordance with the JV Agreements and past practices at
the Yokkaichi Facility.

4.5 Failure to Invest.
(a)    Minimum Commitment. If WD fails for any reason to make (or authorize the
JVs to make) the investment necessary to implement its 50% share of the Minimum
Commitment ****, then ****
(b)    Ramp-Up Commitment. If a Parent Party fails for any reason to make (or
authorize the JVs to make) the investment necessary to implement its 50% share
of a Ramp-Up Commitment, then the other Parent Party (so long as it has made and
authorized the investment necessary to implement its 50% share of the Minimum
Commitment) may ****.
****

4.6 Phase I Investment Cost Sharing. With respect to TMC’s unilateral
implementation of its share of the Phase I Investment:
****

4.7 Iwate Facility. The Parent Parties will discuss in good faith WD’s
participation in BiCS Expansions, BiCS Conversions and BiCS Technology
Transitions at TMC’s fabrication facility under construction in Iwate, Japan
(the “Iwate Facility”). Without limiting Sections 4.3 and 4.4, ****, the terms
for any BiCS Expansion, BiCS Conversion or BiCS Technology Transition at the
Iwate Facility (including with respect to cost allocations) shall, except as set
forth below, be substantially the same as the terms that apply to the
manufacture of BiCS Products at the Yokkaichi Facility under the Master
Operative Documents. The parties acknowledge and agree that the foregoing terms
shall be reasonably adjusted if the Parent Parties’ respective investment levels
in the Iwate Facility ****. Some terms may be subject to



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
5

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


good faith discussions regarding reasonable adjustments from the terms that
apply to the manufacture of BiCS Products at the Yokkaichi Facility given the
site-specific attributes of the Iwate Facility. WD’s participation in any BiCS
Expansion, BiCS Conversion or BiCS Technology Transition at the Iwate Facility
shall be subject to the Parent Parties’ agreement on one or more written
definitive agreements that set forth the terms and conditions applicable to WD’s
participation in the Iwate Facility, including those described in this
Section 4.7.

4.8 Prior Agreement. Sections 4.2, 4.3 and 4.4 hereof supersede and replace
Sections 4.2, 4.3 and 4.4 of the New Y2 Agreement, respectively, from the date
hereof.

5.    BiCS PRODUCTS PRIORITY
5.1    ****
5.2    ****

5.3    Prior Agreement. This Article 5 supersedes and replaces Section 5.1 of
the New Y2 Agreement from the date hereof.
6.    Y6 OPERATING COMMITTEE

6.1 Committee Purpose and Authority. There will be an Operating Committee for Y6
Facility operations (the “Y6 Operating Committee”) consisting of a senior
executive designated by each of WD and TMC (each such individual, the “WD
Representative” and the “TMC Representative,” respectively), each of whom shall
have an engineering background and represent the designating Party on a
day-to-day basis at the Y6 Facility. The Y6 Operating Committee shall work
together and endeavor to make the Y6 Facility the most advanced and competitive
memory fabrication facility in the world. The Y6 Operating Committee will have
the authority to determine all JV-related matters concerning the day-to-day
operations of the Y6 Facility (including staffing matters as provided in
Article 7), subject to the requirements of this Agreement and consistent with
past practice at the Yokkaichi Facility.

6.2 Parent Party Representatives.
(a)    Replacement. Each Parent Party shall notify the other Parent Party in
advance of any replacement of its representative on the Y6 Operating Committee.
If a Parent Party requests in good faith that the other Parent Party’s
representative be replaced with another person from the other Parent Party’s
organization, the other Party shall consider and discuss in good faith with the
requesting Parent Party such request, provided, that such replacement, if any,
may be determined solely by such other Parent Party.
(b)    ****








--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


6.3 Committee Meetings. The Y6 Operating Committee shall communicate on a
day-to-day basis with respect to the status of Y6 Facility operations and any
other issues that may arise and shall meet in person no less than one time per
week, or such other times and frequency as mutually agreed by all members of
such committee. The Y6 Operating Committee shall hold a monthly review meeting
in English at the Yokkaichi Facility on the **** of each calendar month, unless
otherwise agreed by the Y6 Operating Committee. The Y6 Operating Committee shall
prepare and distribute to the Parent Parties (at least three Business Days in
advance of the Y6 Operating Committee’s monthly review meetings) monthly reports
in English with respect to the engineering activities, operations and cost
information of the Y6 Facility.

6.4 Dispute Resolution. If the members of the Y6 Operating Committee are unable
to agree on any issue after **** (by agreement of its two members), they shall
submit such matter together with their respective recommendations to the
applicable Board of Directors or Board of Executive Officers of the applicable
JV(s), which shall endeavor to immediately resolve the issue or escalate such
issue, as applicable in the manner set forth in the applicable JV Master
Agreement.

7.    ENGINEERS AND HEADCOUNT PLAN

7.1 Y6 JV Engineers; Personnel. As used in this Agreement:
(a)    “Y6 JV Engineers” means ****;
(b)    “TMC Personnel” means ****;
(c)    “WD Personnel” means ****;
(d)    “Personnel” means ****; and
(e)    “WD Team” means ****.

7.2 Y6 JV Headcount Plan. ****.

7.3 Staffing. ****.

7.4 Integration; Headcount Working Group. Integration of the WD Team into the Y6
Facility organization, organization structure, updates on the hiring of Y6 JV
Engineers by WD or TMC (or their respective Affiliates), access to the Y6
Operating Committee, WD Team member communications with WD, **** and related
matters will be discussed by the Headcount Working Group (as defined in the FFL
Master Agreement), as applicable, and, subject to and without any limitation on
the effect of the Information Security Agreement as applicable, provided for and
resolved in the manner set forth in the FFL Master Agreement with respect to
personnel at the Y5 Facility, except that matters to be handled by the Y5
Operating Committee will be handled instead by the Y6 Operating Committee.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
7

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


7.5 WD Team. With respect to the WD Team, subject to and without any limitation
on the effect of the Information Security Agreement, the Parties agree as
follows:
(a)    Language Skills. Recognizing that Japanese language skills will be
necessary for personnel working at the Y6 Facility, WD shall seek to minimize
the number of Y6 JV Engineers seconded by WD or any of its Affiliates to the Y6
Facility who are not highly proficient in Japanese, and WD shall ensure that
those members of the WD Team who are not Japanese speakers receive some language
training in Japanese at WD’s cost before being sent to work at the Y6 Facility
and WD shall use commercially reasonable efforts to ensure that such language
training is appropriate to such WD Team member’s position at the Y6 Facility.
(b)    Reimbursement; Conditions. WD’s and its Affiliates’ Y6 JV Engineers shall
be integrated by TMC at the Yokkaichi Facility and shall work together with
TMC’s and its Affiliates’ Y6 JV Engineers to seek to ensure the optimal
operation of the Y6 Facility from a cost and technology perspective. ****
(c)    WD Personnel. ****
(d)    ****
(e)    ****
(f)    ****
(g)    Employment Relationship. All members of the WD Team will remain employees
of WD (or the WD Affiliate, as applicable).

7.6 Indemnification. Each Parent Party will indemnify the other Parties from any
claim by any of such Parent Party’s or its Affiliate’s employees, consultants or
agents (such Parent Party being the “Employer”) (a) based on other than willful
misconduct of such Employer or its Affiliate, its or its Affiliate’s employees,
consultants or agents or (b) that he or she has rights, or is owed obligations,
as an employee of the Party that is not the Employer or its Affiliate.

7.7 Other Personnel. ****

8.    MANUFACTURING COSTS

8.1 Y6 Manufacturing Costs. “Y6 Manufacturing Costs” means ****
(a)    ****
(b)    ****
(c)    ****
(d)    Manufacturing Cost Reconciliation. Within **** after the end of each JV
fiscal quarter, TMC shall perform the manufacturing cost reconciliations of ****
Charges and **** Charges, in each case as described above (together, the
“Quarterly Manufacturing Cost Reconciliation”). TMC personnel at the Y6 Facility
shall provide a forecast of the Quarterly Manufacturing Cost Reconciliation to
the JVs and WD every month.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
8

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


8.2 Y6 Manufacturing Cost Allocation Framework. Y6 Manufacturing Costs shall be
shared by the Parties and shall be either Y6 Fixed Manufacturing Costs or Y6
Variable Manufacturing Costs, in each case as determined in the manner set forth
in this Article 8. ****

8.3 Y6 Manufacturing Cost Allocation Methodology.
(a)    ****
(b)    ****
(c)    Y6 Manufacturing Costs allocated to Y6 Products will be further allocated
as set forth in Section 8.4(b).
(d)    Within **** after the end of each JV fiscal quarter, TMC shall provide to
WD a reconciliation of the allocation of Y6 Manufacturing Costs that reflects
**** during the fiscal quarter. TMC personnel at the Y6 Facility will provide a
forecast of such quarterly reconciliation to the JVs and WD every month.
(e)    In the event that there is **** circumstances warrant a deviation from
the allocation methodology set forth in Sections 8.3(a) through 8.3(d), then the
Parent Parties shall ****

8.4 Y6 Product Manufacturing Costs.
(a)    “Y6 Product Manufacturing Costs” means ****
(b)    All Y6 Product Manufacturing Costs will be either Y6 Product Fixed
Manufacturing Costs or Y6 Product Variable Manufacturing Costs.
(i)    Y6 Product Fixed Manufacturing Costs. “Y6 Product Fixed Manufacturing
Costs” means ****
(ii)    Y6 Product Variable Manufacturing Costs. “Y6 Product Variable
Manufacturing Costs” means ****






--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
9

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




8.5 Accounting and Cost Methodology. Y6 Manufacturing Costs methodology will in
principle be in accordance with the existing accounting and cost methodology
used by the JVs in the Yokkaichi Facility.

8.6 No Duplication of Costs or Expenses. It is the intent of the Parties that
any payments made by the Parties under or pursuant to any Master Operative
Document shall not be duplicative and that the Parties shall in no event be
required to pay or contribute more than once for any service, product or
development work provided under the Master Operative Documents, if such service,
product or development work is provided under more than one Master Operative
Document. In addition, to the extent that a Party makes a direct payment for any
service, product or development work under a Master Operative Document, the cost
incurred by TMC (from the Yokkaichi Facility) or the JVs, as the case may be, in
connection with the provision of such
service, product or development work shall not be included in the applicable
wafer price charged to such Party.

9.    FOUNDRY AND PURCHASE AND SUPPLY ARRANGEMENTS

9.1 Y6 Foundry Arrangements.
(a)    Die Sort, Equipment and Raw Materials. Die sorting facilities will be
located at **** or such other place mutually agreed by the Parent Parties. TMC’s
use of any of FPL’s, FAL’s and FFL’s manufacturing equipment located in the Y6
Facility in the manufacture of BiCS Products will be governed by the FPL Lease
Agreement, the FAL Lease Agreement and the FFL Lease Agreement, respectively.
TMC shall be responsible for obtaining the raw materials and services to be used
in the manufacture of JV Y6 Products.
(b)    Foundry Production. TMC shall manufacture BiCS Products at the Y6
Facility for the JVs as ordered by the JVs pursuant to the Foundry Agreements.
TMC (from the Yokkaichi Facility) and the JVs shall use their best efforts to
achieve the manufacturing capacity set forth in the JV Business Plans, which
will include any plans for JV use of cleanroom space in the Y6 Facility. Wafers
produced in the Y6 Facility will be sorted between the Parent Parties such that
aggregate yield losses will be shared on an equal basis.
(c)    Operating Relationship. The Parent Parties shall provide personnel
necessary for the manufacture of BiCS Products for and on behalf of the JVs as
described in Article 7.
(d)    Consideration to be Paid to TMC. TMC shall be compensated by the JVs as
provided in the Foundry Agreements, ****

9.2 Purchase and Supply Agreements. For the avoidance of doubt, the rights,
obligations and procedures for the purchase by the Parent Parties from FPL, FAL
and FFL of JV BiCS Products manufactured in whole or in part at the Y6 Facility
shall be as set forth in the FPL Purchase and Supply Agreements, the FAL
Purchase and Supply Agreements and the FFL Purchase and Supply Agreements,
respectively, of TMC (in the case of TMC) and the applicable SanDisk party (in
the case of WD).

9.3 Equal Right to JV Production. For the avoidance of doubt, TMC, on one hand,
and WD and SanDisk, on the other hand, shall have the right and obligation,
through the JVs, to utilize 50% of the manufacturing capacity for JV BiCS
Products manufactured in whole or in part at the Y6 Facility, on an Equivalent
Lot basis, as provided in the JV Master Agreements.

9.4 Y6 Product Output Allocation. The actual monthly lot output of Y6 Products
shall be allocated among the JVs, TMC and WD, as applicable, based on the Y6
Capacity Ratio; provided, that during any month in which the planned production
capacity of Y6 Products is ****, TMC and WD will be allocated output of such Y6
Products ****.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
10

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


9.5 Alternative Use of Allocated Capacity. For the avoidance of doubt, any
alternative use of a Party’s allotted manufacturing capacity for JV BiCS
Products within the Y6 Facility will be as permitted in, and subject to and
governed by the terms of, the applicable JV’s JV Master Agreement.

10.    RESEARCH AND DEVELOPMENT
10.1    ****
10.2     ****
10.3     ****
10.4     ****
10.5     No Change to Common R&D. Except as set forth in this Article 10, or as
may be otherwise agreed in writing between the Parties, the Common R&D Agreement
shall continue in full force and effect in accordance with its terms, and the
agreements regarding equipment, materials and development provided for in the
Common R&D Agreement shall continue to be part of the Common R&D Agreement.

11.    Y6 INFORMATION AND DATA SHARING

11.1 Management and Operating Reports. Upon the request of either TMC or WD, the
Y6 Operating Committee shall provide TMC and WD with, simultaneously in Japanese
and English, those management and operating reports identified on Schedule 11.1
and as mutually agreed upon from time to time by the Parent Parties. Upon
reasonable request from WD, TMC employees shall explain such reports to
employees of WD and its Subsidiaries and respond to questions from employees of
WD and its Subsidiaries; provided, however, that WD acknowledges and agrees that
TMC will not be responsible for WD’s or any of its Subsidiaries’ failure to
understand any such reports.

11.2 Production Control; Access to Y6 Data. TMC shall provide, consistent with
past practice, employees of WD and its Subsidiaries ****; provided, that the
cost necessary for making such system available to such employees will be borne
by ****. Each Party will be provided the same real-time access to Y6 data
relating to JV Products.

11.3 Engineering Wafers. Each of the Parent Parties will have full access to all
operational and engineering data and reports related to engineering wafers
manufactured for JV Products manufactured at the Y6 Facility.

11.4 Unilateral Capacity Data. For any Toshiba Capacity in the Y6 Facility, TMC
shall provide to the JVs all data necessary to determine whether the Toshiba
Capacity is being operated ****, including but not limited to ****.
11.5 ****



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
11

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


12.    OTHER MODIFICATIONS TO CERTAIN MASTER OPERATIVE DOCUMENTS
To update their agreement as expressed in certain of the Master Operative
Documents to, among other things, take into account the Y6 Facility and to
provide for the installation of tools and utilization of clean room space by
each of the JVs within the Y6 Facility, the Parties agree that the Master
Operative Documents are hereby amended as set forth below.

12.1 JV Master Agreements.
(a)    Proprietary Flash Products. The rights of each Parent Party under the JV
Agreements to use a portion of its total allocated capacity in the Y3 Facility,
the Y4 Facility and from the JV Space in the Y5 Facility and the New Y2 Facility
to cause to be manufactured Proprietary Flash Products, subject to the
conditions and limitations set forth in the JV Agreements, are hereby extended
to the JV Space in the Y6 Facility. Each Parent Party may use a portion of its
total allocated capacity from the JV Space in the Y6 Facility to cause to be
manufactured Proprietary Flash Products, subject to each of the limitations,
conditions and Parent Party undertakings in respect of Proprietary Flash
Products provided under the applicable JV Master Agreement, as amended by the
New Y2 Agreement, for the manufacture of Proprietary Flash Products in the
Yokkaichi Facility. If a Parent Party requests a modification to the
limitations, conditions and undertakings for the manufacture of Proprietary
Flash Products, the Parent Parties will discuss such requested modification.
(b)    Engineering Wafers. The rights of the Parent Parties to receive
Evaluation Wafers and Qualification Wafers (each as defined in the JV Master
Agreements) under the JV Master Agreements apply to Evaluation Wafers and
Qualification Wafers manufactured in the Y6 Facility. For the avoidance of
doubt, WD may ship its share of Evaluation Wafers and Qualification Wafers to
any location in its sole discretion subject to any terms and conditions of the
Master Operative Documents that relate or apply to the shipment of Evaluation
Wafers or Qualification Wafers by SanDisk, including applicable export control
requirements; provided, that any such shipment by WD shall comply with
applicable shipping procedures at the Yokkaichi Facility consistent with past
practice.
(c)    Y3, Y4, Y5 and New Y2 Capacity Ratios. The capacity ratios used to
calculate output and cost allocation for the Y3 Facility, the Y4 Facility, the
Y5 Facility and the New Y2 Facility as set forth in Schedule 12.2(d) to the New
Y2 Agreement are hereby replaced with the capacity ratios initially set forth on
Schedule 12.1(c) to this Agreement and updated from time to time by the Parent
Parties as mutually agreed.
(d)    ****
(e)    Ramp Down; Termination Capacity. For the avoidance of doubt, with respect
to the obligations of the Parent Parties under (i) Sections 8.1(d)(i),
8.1(e)(i), and 8.1(f)(i) of the FAL Master Agreement, (ii) Sections 8.1(d)(i),
8.1(e)(i), and 8.1(f)(i) of the FPL Master Agreement and (iii) Sections
9.1(d)(i) and 9.1(f)(i) of the FFL Master Agreement to continue to manufacture
NAND Flash Memory Products and BiCS Products in the event of a termination of
such JV Master Agreement under the circumstances described therein, the
Termination Capacity
for NAND Flash Memory Products and the Termination Capacity for BiCS Products
shall take into account the Requesting Party’s (as defined in the applicable JV
Master Agreement) NAND Flash Memory Products capacity allocation and BiCS
Products capacity allocation, respectively, available from the applicable JV in
the Y6 Facility.

12.2 JV Operating Agreements; Management and Operating Reports. The management
and operating reports identified on Schedule 5.3 to each JV Operating Agreement
will take into account any utilization by FPL, FAL and FFL, as applicable, of
the JV Space in the Y6 Facility.

12.3 JV Foundry Agreements.
(a)    The reference to JV Y5 NAND Flash Memory Products in Article 5 of the FFL
Foundry Agreement is hereby revised to include JV Y6 BiCS Products manufactured
for FFL.
(b)    Purchases from TMC by:
(i)    FPL of JV Y6 BiCS Products manufactured for FPL shall be made in
accordance with the terms of the FPL Foundry Agreement for purchases of Products
(as defined therein), provided, that the purchase prices and manufacturing costs
for JV Y6 BiCS Products manufactured for FPL shall be calculated and allocated
in accordance with Article 8 hereof;
(ii)    FAL of JV Y6 BiCS Products manufactured for FAL shall be made in
accordance with the terms of the FAL Foundry Agreement for purchases of Products
(as defined therein), provided, that the purchase prices and manufacturing costs
for JV Y6 BiCS Products manufactured for FAL shall be calculated and allocated
in accordance with Article 8 hereof; and
(iii)    FFL of JV Y6 BiCS Products manufactured for FFL shall be made in
accordance with the terms of the FFL Foundry Agreement for purchases of Products
(as defined therein), provided, that the purchase prices and manufacturing costs
for JV Y6 BiCS Products manufactured for FFL shall be calculated and allocated
in accordance with Article 8 hereof.
(c)    ****

12.4    JV Purchase and Supply Agreements.
(a)    The capitalized term “Products” in the FFL Purchase and Supply Agreements
is hereby revised to include JV Y6 BiCS Products manufactured for FFL in
accordance with the Purchase Specification as thereinafter defined.
(b)    Purchases by TMC or WD from:
(i)    FPL of JV Y6 BiCS Products manufactured for FPL shall be made in
accordance with the terms of the TMC’s (in the case of TMC) and SanDisk Cayman’s
(in the



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
12

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


case of WD, as if WD were SanDisk Cayman) FPL Purchase and Supply Agreement for
purchases of Products (as defined therein), provided, that with respect to such
purchases of JV Y6 BiCS Products manufactured for FPL, any price or charge that
is calculated or determined under Article 4 (“Purchase Prices of Products; Title
Transfer”) of the FPL Purchase and Supply Agreement based on Article 4 of the
FPL Foundry Agreement shall instead be based on Article 8 hereof;
(ii)    FAL of JV Y6 BiCS Products manufactured for FAL shall be made in
accordance with the terms of the TMC’s (in the case of TMC) and SanDisk
Ireland’s (in the case of WD, as if WD were SanDisk Ireland) FAL Purchase and
Supply Agreement for purchases of Products (as defined therein), provided, that
with respect to such purchases of JV Y6 BiCS Products manufactured for FAL, any
price or charge that is calculated or determined under Article 4 (“Purchase
Prices of Products; Title Transfer”) of the FAL Purchase and Supply Agreement
based on Article 4 of the FAL Foundry Agreement shall instead be based on
Article 8 hereof; and
(iii)    FFL of JV Y6 BiCS Products manufactured for FFL shall be made in
accordance with the terms of TMC’s (in the case of TMC) and SanDisk Flash’s (in
the case of WD, as if WD were SanDisk Flash) FFL Purchase and Supply Agreement
for purchases of Products (as defined therein) provided, that with respect to
such purchases of JV Y6 BiCS Products manufactured for FFL, any price or charge
that is calculated or determined under Article 4 (“Purchase Prices of Products;
Title Transfer”) of the FFL Purchase and Supply Agreement based on Article 4 of
the FFL Foundry Agreement shall instead be based on Article 8 hereof.
(c)    ****

12.5 JV Lease Agreements. All references to Y3 NAND Flash Memory Products in the
FPL Lease Agreement are hereby revised to include JV Y6 BiCS Products
manufactured for FPL. All references to Y4 NAND Flash Memory Products in the FAL
Lease Agreement are hereby revised to include JV Y6 BiCS Products manufactured
for FAL. All references to Y5 NAND Flash Memory Products, JV Y5 BiCS Products or
JV New Y2 BiCS Products in the FFL Lease Agreement are hereby revised to include
JV Y6 BiCS Products manufactured for FFL.

13.    MEMORY R&D CENTER

13.1 Memory R&D Center. TMC agrees to discuss in good faith the scope of use of
the building being constructed by TMC adjacent to the Y6 Facility, known to the
Parties as the “Memory R&D Center”, for joint development efforts between TMC
and WD and/or other activities related to the operation of the JVs, including
development under the Amended JMDY Agreement.　For the avoidance of doubt,
nothing in this Article 13 shall limit TMC’s right to decide the use and
disposition of the Memory R&D Center in its sole discretion except as otherwise
agreed by the Parent Parties.
13.2     ****



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
13

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


(b)    the scope of access rights of WD’s and its Subsidiaries’ personnel to the
Memory R&D Center and information related to the Parties’ use of the Memory R&D
Center for cost sharing purposes; provided, that such access shall be subject to
(i) the terms and conditions applicable to safety, site security, and/or
information security set forth in the Master Operative Documents, including
those set forth in the Information Security Agreement, Section 6.10(b)(vii) of
the FFL Master Agreement, Section 7.5(f) of the New Y2 Agreement,
Section 1.05(h)(vii) of the JMDY Agreement, Section 7.5(f) of this Agreement,
the corresponding provisions in the Undertaking, in each case, as if access by
any applicable personnel of WD or any of its Subsidiaries to the Memory R&D
Center were access by personnel of WD or any of its Subsidiaries to the
applicable building or facility governed by the foregoing terms and conditions
and (ii) any other terms and conditions applicable to WD’s and its Subsidiaries’
personnel’s access to the Memory R&D Center as may be mutually agreed by the
Parent Parties.

14.    CONFIDENTIALITY AND DISCLOSURE

14.1 Public Announcements. Neither Parent Party shall, nor shall it permit any
of its Affiliates to, without the prior written consent of the other Parent
Party:
(a)    issue any public release, announcement or other document, or otherwise
publicly disclose any information or make any public statement, concerning the
operations of the Y6 Facility that refers to the other Parent Party or any of
its Affiliates in connection therewith (other than a general reference to
affiliation with the JVs) and (i) concerns the financial condition or results of
operations of the JVs, other than as required by any applicable Law or
accounting standard with respect to the financial disclosure obligations of
either Parent Party, or (ii)(A) disparages either Parent Party or the JVs’
performance or (B) reflects negatively on either Parent Party’s commitment to
the Y6 Facility; or
(b)    publicly file all or any part of any New Agreement or any description
thereof, or issue or otherwise make publicly available any press release,
announcement or other document that contains Confidential Information belonging
to the other Parent Party (or its Affiliates) or the JVs, except as may be
required by applicable Law (in which case such Parent Party shall (or shall
cause the Person required to make such filing to) cooperate with the other
Parent Party, to the extent reasonable and practicable, in obtaining any
confidential treatment for such filing requested by the other Parent Party).
Each Parent Party shall use commercially reasonable efforts to grant or deny any
approval required under this Section 14.1 within five Business Days of receipt
of written request by the other Parent Party; provided, however, that a Parent
Party’s failure to respond within said time period shall not be deemed to
constitute such Parent Party’s approval or consent.

14.2 Non-Disclosure Obligations.
(a)    For a period of **** from the date of receipt of each item of
Confidential Information disclosed by one Party (the “Disclosing Party”) under
this Agreement, the Patent Indemnification Termination Agreement or the Y6
MCEIA, the other Party (the “Receiving Party”) shall safeguard such item of
Confidential Information, shall keep it in confidence, and



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
14

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


shall use reasonable efforts, consistent with those used in the protection of
its own confidential information, to prevent its disclosure of such Confidential
Information to third parties.
(b)    Notwithstanding the foregoing Section 14.2(a), the Receiving Party shall
not be obligated by this Section 14.2 with respect to information that: (i) is
already known to the Receiving Party at the time of its receipt from the
Disclosing Party as reasonably evidenced by its written records; (ii) is or
becomes publicly available without breach of this Agreement by the Receiving
Party; (iii) is made available to a third party by the Disclosing Party without
restriction on disclosure; (iv) is rightfully received by the Receiving Party
from a third party without restriction and without breach of this Agreement; (v)
is independently developed by the Receiving Party as reasonably evidenced by its
written records contemporaneous with such development; (vi) is disclosed with
the prior written consent of the Disclosing Party, provided, that each recipient
from the Receiving Party shall execute a confidentiality agreement prohibiting
further disclosure of the Confidential Information, under terms no less
restrictive that those provided in this Agreement; (vii) is required to be
disclosed by the order of a Governmental Authority, provided, that the Receiving
Party shall give the Disclosing Party prompt notice of such request so that the
Disclosing Party has an opportunity to defend, limit or protect such disclosure;
or (viii) is required to be disclosed by applicable securities or other Laws,
provided, that WD shall, prior to any such disclosure required by the U.S.
Securities and Exchange Commission, provide TMC with notice which includes a
copy of the proposed disclosure and consider in good faith TMC’s timely input
with respect to such disclosure.
(c)    The Receiving Party shall use its reasonable best efforts to limit
dissemination of the Disclosing Party’s Confidential Information to such of its
employees who have a need to know such information for the purpose for which
such information was disclosed. The Receiving Party understands that disclosure
or dissemination of the Disclosing Party’s Confidential Information not
expressly authorized hereunder would cause irreparable injury to the Receiving
Party, for which monetary damages would not be an adequate remedy and would
entitle the Disclosing Party to equitable relief in addition to any remedies the
Disclosing Party may have hereunder or at law.
(d)    For purposes of the confidentiality obligations in the Existing
Agreements and the New Agreements, information shall not be considered to have
been made available to a third party by the Disclosing Party without restriction
on disclosure if such information was only made available to such third party as
a result of an inadvertent or unintentional disclosure of such information by
the Disclosing Party. In the event that the Disclosing Party’s disclosure of
Confidential Information to the Receiving Party is inadvertent or unintended and
the Disclosing Party, upon becoming aware of such inadvertent or unintended
disclosure, promptly notifies the Receiving Party in writing that such
disclosure was inadvertent or unintended, the Receiving Party shall promptly
(and in any event in less than **** destroy all such Confidential Information.
In addition, if the Receiving Party reasonably believes that the Disclosing
Party’s disclosure of Confidential Information to the Receiving Party was
inadvertent or unintended, the Receiving Party shall promptly notify the
Disclosing Party of such belief and, if requested by the Disclosing Party,
promptly (and in any event in less than **** destroy all such Confidential



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
15

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


Information. If requested by the Disclosing Party, the Receiving Party shall
certify in writing that all such Confidential Information has been destroyed.
(e)    Nothing in this Agreement shall be construed as granting or conferring
any rights, licenses or relationships by the transmission of the Confidential
Information.

14.3 Ownership and Return of Information. All Confidential Information disclosed
hereunder shall remain the property of the Disclosing Party. Upon request by the
Disclosing Party, the Receiving Party shall return all Confidential Information
of the Disclosing Party, including any and all copies thereof, or certify in
writing that all such Confidential Information had been destroyed.

15.    TERM AND TERMINATION

15.1 Term. This Agreement shall continue in full force and effect until the
latest of the termination of (a) the FPL Master Agreement, (b) the FAL Master
Agreement and (c) the FFL Master Agreement, unless earlier terminated as
hereinafter provided. The term of this Agreement may be extended by mutual
agreement of both Parent Parties.

15.2 Termination. Notwithstanding the foregoing Section 15.1, this Agreement may
be terminated:
(a)    by the mutual written agreement of the Parties, in which case this
Agreement will terminate on the date mutually agreed by the Parties;
(b)    by either Parent Party upon **** written notice to the other Parent
Party, if (i) (A) the other Parent Party has failed to make (or authorize the
JVs to make) the investment necessary to implement its share of the Minimum
Commitment **** or (B) has failed to pay ****, and (ii) TMC (in the case of
termination by TMC), or WD or SanDisk (in the case of termination by WD) is not
in material breach of any material Master Operative Document; or
(c)    by either Parent Party, upon written notice to the other Parent Party, if
the other Parent Party (i) makes an assignment of all or substantially all its
assets for the benefit of creditors, (ii) has filed a voluntary petition in
bankruptcy or insolvency or any other legal action or document seeking
reorganization, readjustment or arrangement of its business under any Law
relating to bankruptcy or insolvency, or (iii) is adjudicated to be bankrupt or
insolvent under any such Law, or has a receiver appointed over all or
substantially all of its property, by a competent Governmental Authority; in
which case of (i), (ii) or (iii), this Agreement will terminate on the 30th day
after such notice of termination is given.

15.3 Termination for Material Breach. The Parent Parties agree and acknowledge
that in the event of a final determination by an arbitral tribunal under
Section 17.4 that a Parent Party has committed or is committing a continuing
material breach of any of Sections **** of this Agreement or Sections **** of
the New Y2 Agreement (by TMC, in the case of TMC, or by SanDisk, in the case of
WD) that **** (any such breach, a “Material Breach”), and the breaching Parent
Party fails to cure such breach within **** after such determination, then the
non-



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
16

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


breaching Parent Party shall have as a remedy for Material Breach the
termination of this Agreement, in addition to all other legal and equitable
remedies available to such Parent Party. In the event that a Parent Party
expressly asserts in writing a Material Breach, the dispute shall proceed as
specified in Section 17.4, provided, however, that
(a)    no matters other than the existence of such Material Breach (and
counterclaims and defenses directly related to the conduct or circumstances
underlying the asserted Material Breach) shall be submitted to or determined by
the arbitral tribunal;
(b)    the Parent Parties shall use their respective reasonable best efforts to
complete and finalize the Terms of Reference within **** following such
assertion of Material Breach; and
(c)    the Parent Parties shall instruct the arbitral tribunal, with the full
assistance and cooperation of the Parent Parties, to endeavor to submit its
draft award on the existence of the Material Breach to the Court of Arbitration
of the ICC for approval within **** following the effective date of the Terms of
Reference, provided, that any failure to issue an award in such time period
shall not be considered a defense or objection to the enforcement of such an
award.
The Parent Parties agree to attempt in good faith to resolve any potential claim
for Material Breach. Notwithstanding anything to the contrary in the New Y2
Agreement, the Parent Parties and SanDisk acknowledge and agree that in the
event of a final determination by an arbitral tribunal in accordance with this
Section 15.3 that a Parent Party has committed or is committing a continuing
material breach of Sections **** of this Agreement that would reasonably be
expected to cause material damage to the JVs or the non-breaching Parent Party,
such breach shall be deemed a “Material Breach” of the New Y2 Agreement (by
SanDisk, in the case of such a material breach of this Agreement by WD) and, if
the breaching Parent Party fails to cure such breach within **** after such
determination, the non-breaching Parent Party shall have the right to
immediately exercise the remedies set forth in Section 14.3 of the New Y2
Agreement without the necessity for further arbitration.

15.4 Termination in Good Faith. Termination of any Master Operative Document by
any party thereto may be done only in good faith.

15.5 Survival.
(a)    The provisions of Sections 4.5(c), 7.6, and 12.1(e), Article 14 (except
Section 14.1(a)(ii)(B)), this Article 15, Article 17 and Exhibit A shall survive
any termination or expiration of this Agreement.
(b)    So long as (and only for so long as) the Parent Parties have BiCS
Products manufacturing capacity in the JVs, the provisions of Sections 3.2(a)
(except with respect to the Y6 Facility), 3.3(c), 4.2 (except with respect to
the Y6 Facility), 4.3 (except with respect to the Y6 Facility), 4.4 (except with
respect to the Y6 Facility), Article 5 (except with respect to the Y6 Facility),
Section 10.5, and Article 16 shall also survive any termination or expiration of
this Agreement.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
17

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


(c)    Article 13 shall survive any termination or expiration of this Agreement
until the expiration or termination of the Amended JMDY Agreement and shall
terminate thereafter.

15.6 Restructuring Costs.
(a)    In the event this Agreement is terminated, the Parent Parties will
exercise best efforts to plan such termination in advance with the goal of
minimizing related costs. With respect to employees of TMC and employees of WD
or any of its Subsidiaries working at the Y6 Facility, (A) in the case of those
that are employees of TMC or any of its Subsidiaries, TMC will use its best
efforts to retrain or relocate such individuals to other TMC facilities, and (B)
in the case of those that are employees of WD or any of its Subsidiaries, WD
will use its best efforts to retrain or relocate such individuals to other WD
facilities, each to the maximum extent possible.
(b)    The Parties agree that in the event of such a WD exit from the Y6
Facility,
****
(c)    Upon any termination of this Agreement, the Parties shall meet and
discuss in good faith an estimate of the Restructuring Costs anticipated to be
incurred by TMC. ****






--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
18

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




15.7 Effect on Other Collaborations. Unless otherwise expressly provided herein,
termination of this Agreement shall not affect any surviving rights or
obligations set forth in the Joint Operative Documents. For avoidance of doubt,
the BiCS LDA and the WD-TMC PCLA (in each case, including the licenses provided
thereunder) shall be unaffected by the termination of this Agreement, and the
BiCS LDA and the WD-TMC PCLA shall terminate or expire in accordance with each
of such agreement’s terms.

16.    REPRESENTATIONS AND WARRANTIES
Each Parent Party hereby represents and warrants to the other Parent Party as
follows:

16.1 Organization and Standing. It is duly organized and validly existing and,
where applicable, in good standing under the laws of the jurisdiction in which
it is organized.

16.2 Authority; Enforceability. It has the requisite power and authority to
enter into the New Agreements, to execute any certificates or other instruments
to be executed by it in connection therewith and otherwise carry out the
transactions contemplated by the New Agreements. All proceedings required to be
taken by it to authorize the execution, delivery and performance of the New
Agreements, and any such certificates and instruments, have been properly taken.
This Agreement has been duly and validly executed and delivered by it and
constitutes a valid and binding obligation of it, enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally or the availability of
equitable remedies (regardless of whether enforceability is considered in a
proceeding at law or in equity).

16.3 No Conflict. The execution, delivery and performance of the New Agreements
and the BiCS LDA by it and its Affiliates do not and will not (a) breach,
violate or conflict with any provision of its charter documents as amended to
date, or (b) conflict with or violate any Law applicable to it. No consent,
approval or authorization of, or filing with, any Governmental Authority, or any
other Person, is required to be made or obtained by it in connection with the
execution, delivery and performance by it of any New Agreement or the
consummation by it of the transactions contemplated thereby.

16.4 Proceedings. Except for any action, claim, investigation or proceeding
(i) threatened, asserted, or pending between or among WD and/or any of its
Affiliates, on the one hand, and TMC and/or Toshiba, and/or any of its or their
Affiliates, on the other hand or (ii) that falls within the scope of any
release, waiver, dismissal, or covenant not to sue set forth in the Settlement
Agreement, there are no actions, claims, investigations or proceedings pending,
or to its knowledge threatened, by or before any Governmental Authority that, if
adversely determined, would have a material adverse effect on it or on the
conduct of the business of any of the JVs as contemplated in the Master
Operative Documents or on its ability to perform any material obligation under
any Master Operative Document.

16.5 Litigation; Decrees. Except for any Action threatened, asserted, or pending
(i) between or among WD and/or any of its Affiliates, on the one hand, and TMC
and/or Toshiba, and/or any of its or their Affiliates, on the other hand or (ii)
that falls within the scope of any release, waiver, dismissal, or covenant not
to sue set forth in the Settlement Agreement, there are no Actions pending, or,
to its knowledge, threatened that (a) are reasonably likely, based on
information known to it as of the date hereof, to have a material adverse effect
on the conduct of the business of any of the JVs as contemplated by the Master
Operative Documents or BiCS LDA or (b) relate to any of the transactions
contemplated by the Master Operative Documents or BiCS LDA in a manner which is
material to its, any of its Affiliates’ or any of the JVs’ ability to carry out
the transactions contemplated hereby and thereby or which could have a material
adverse effect on the conduct of the business of any of the JVs as contemplated
in the Master Operative Documents or BiCS LDA. Except for any judgment, order,
writ, or decree in connection with any Action (i) between or among WD and/or any
of its Affiliates, on the one hand, and TMC and/or Toshiba, and/or any of its or
their Affiliates, on the other hand or (ii) that falls within the scope of any
release, waiver, dismissal, or covenant not to sue set forth in the Settlement
Agreement, there is no judgment, order, writ or decree that substantially
restrains its ability to consummate the transactions contemplated by the New
Agreements or the BiCS LDA.

16.6 Compliance with Other Instruments. Except (i) as may have been asserted by
WD and/or any of its Affiliates, on the one hand, and TMC and/or Toshiba, and/or
any of its or their Affiliates, on the other hand or (ii) any default asserted
in connection with any Action, claim, investigation or proceeding that falls
within the scope of any release, waiver, dismissal, or covenant not to sue set
forth in the Settlement Agreement, neither it nor any of its Affiliates that is
party to any New Agreement is in default in any material respect in the
performance of any



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
19

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


material obligation, agreement, instrument or undertaking to which such Person
is a party or by which such Person or any of its properties is bound. Except for
any obligation, agreement, instrument or undertaking between or among (i) WD
and/or any of its Affiliates, (ii) TMC and/or Toshiba, and/or any of its or
their Affiliates, and/or (iii) any of the JVs, there is no such obligation,
agreement, instrument or undertaking to which it or any of its Affiliates is a
party or by which any of its Affiliates or any of its or their properties is
bound, in each case that is reasonably likely to have a material adverse effect
on the Parties’ use of the Y6 Facility as contemplated by the New Agreements.

16.7 Patents and Proprietary Rights. To its knowledge, it owns or possesses
sufficient legal rights to all patents, utility models, trademarks, service
marks, trade names, copyrights, applications for any of the foregoing, mask
works, software, trade secrets, licenses, information and proprietary rights and
processes (collectively, “Intellectual Property”) necessary (a) to carry out its
or any of its Affiliates’ obligations under the Master Operative Documents and
(b) for the conduct of the business of any of the JVs as contemplated in the
Master Operative Documents, without any conflict with or infringement of the
rights of others, except as will not have a material adverse effect on either
(a) or (b) above. Except for any communications (i) between or among WD and/or
any of its Affiliates, on the one hand, and TMC and/or Toshiba, and/or any of
its or their Affiliates, on the other hand, or (ii) in connection with any
Action, claim, investigation or proceeding that falls within the scope of any
release, waiver, dismissal, or covenant not to sue set forth in the Settlement
Agreement, including any communications referenced in Schedule 2.1 of the
Settlement Agreement, it has not received any communications alleging that its
Intellectual Property violates, or by its or any of its Affiliates entering into
the transactions contemplated by the Master Operative Documents, would violate
the Intellectual Property of any other Person or entity, which violation could
reasonably be expected to have a material adverse effect on either (a) or (b)
above.

16.8 Compliance with Laws. It and each of its Affiliates has complied and is
complying in all material respects with all Laws, except where the failure to so
comply would not have a material adverse effect on its or any of its Affiliates
ability to perform its or their obligations under the Master Operative Documents
or on the production of BiCS Products as contemplated by the Master Operative
Documents.

16.9 Patent Cross Licenses. ****

17.    MISCELLANEOUS

17.1 Entire Agreement. This Agreement, together with the exhibit(s) and
schedules hereto and the other Master Operative Documents, constitute the entire
agreement of the Parties to this Agreement with respect to the subject matter
hereof and supersedes all prior written and oral agreements and understandings
with respect to such subject matter.

17.2 Undertaking as to Affiliate Obligations. Each Parent Party shall cause all
covenants, conditions and agreements to be performed, observed or satisfied by
any of its Affiliates that are parties to any New Agreement to be fully and
faithfully observed, performed and satisfied by such Affiliate, and shall not
cause or permit to exist any breach or default of such covenants,



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
20

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


conditions or agreements arising from such Affiliate’s action or inaction.
Nothing in this Section 17.2 shall be construed to create any right in any
Person other than the Parties. In the case of an affirmative covenant or other
action required of WD or permitted to be taken by WD hereunder or under any
other New Agreement, WD may perform or satisfy such affirmative covenant or
other action directly or indirectly by causing one or more of its Subsidiaries
to fully perform or satisfy such affirmative covenant or other action.
Notwithstanding anything to the contrary in any Master Operative Document, if WD
consents or agrees to TMC’s or any of its Affiliate’s taking an action or
inaction that is subject to SanDisk’s consent or agreement under a Master
Operative Document, WD’s providing such consent or agreement shall satisfy such
requirement for SanDisk’s consent.

17.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California applicable to
agreements made and to be performed entirely within such state without regard to
the conflict of laws principles of such state, except where application of
Japanese law is mandatory. Each New Agreement shall be governed in accordance
with its governing law provision and, in the absence of any such provision, by
the first sentence of this Section 17.3.

17.4 Dispute Resolution; Arbitration. Any dispute concerning this Agreement
shall be referred to the applicable JV’s Management Representatives and handled
by them in accordance with the applicable JV Master Agreement. If the Management
Representatives cannot resolve such dispute in accordance with the terms of the
applicable JV Master Agreement, then such dispute will be settled by binding
arbitration in San Francisco, California. The dispute shall be heard by a panel
of three arbitrators pursuant to the rules of the International Chamber of
Commerce. The awards of such arbitration shall be final and binding upon the
parties thereto. Each party will bear its own fees and expenses associated with
the arbitration. Filing fees and arbitrator fees charged by the International
Chamber of Commerce shall be borne equally by the Parent Parties.

17.5 Remedies.
(a)    Except as may otherwise be specifically provided in the New Agreements,
the rights and remedies of the parties under this Agreement are cumulative and
are not exclusive of any rights or remedies which the parties hereto would
otherwise have.
(b)    Equitable relief, including the remedies of specific performance and
injunction, shall be available with respect to any actual or attempted breach of
this Agreement; provided, however, in the absence of exigent circumstances, the
Parties shall refrain from commencing any lawsuit or seeking judicial relief in
connection with such actual or attempted breach that is contemplated to be
addressed by the dispute resolution process set forth in this Agreement until
the Parties have attempted to resolve the subject dispute by following said
dispute resolution process to its conclusion.
(c)    If the due date for any amount required to be paid under any New
Agreement is not a Business Day, such amount shall be payable on the next
succeeding Business



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
21

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


Day; provided, that if payment cannot be made due to the existence of a banking
crisis or international payment embargo, such amount may be paid within the
following 30 days.
(d)    IN THE ABSENCE OF ACTUAL FRAUD, IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO OR BE REQUIRED TO INDEMNIFY ANY OTHER PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES UNDER THIS AGREEMENT (OR ANY AGREEMENT INTO WHICH THIS PROVISION IS
INCORPORATED) FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGE OF
ANY KIND, (INCLUDING WITHOUT LIMITATION LOSS OF PROFIT OR DATA), WHETHER OR NOT
ADVISED OF THE POSSIBILITY OF SUCH LOSS.

17.6 Relationship of the Parties. The Parties are independent contractors and no
provision of or action pursuant to any New Agreement shall constitute any Party
acting as the direct or indirect agent or partner of the other Party for any
purpose or in any sense whatsoever. Nothing contained in this Agreement is
intended to, or shall be deemed to, create a partnership or fiduciary
relationship between WD and TMC for any purpose. No Party shall take a position
contrary to this Section 17.6.

17.7 Official Language. The official language of this Agreement is the English
language only, which language shall be controlling in all respects, and all
versions of this Agreement in any other language shall not be binding on the
parties hereto or nor shall such other versions be admissible in any legal
proceeding, including arbitration, brought under this Agreement. All
communications and notices to be made or given pursuant to this Agreement shall
be in the English language.

17.8 No Implied Licenses. All rights not expressly granted hereunder or under
other agreements between the Parties are hereby retained in their entirety by
such Party. Moreover, there are no implied grants or licenses hereunder and the
only rights or licenses granted to either Party hereunder are limited to those
rights and licenses expressly set forth herein.

17.9 Export Laws. No Party shall export or re-export, directly or indirectly,
any technical information disclosed hereunder or direct product thereof to any
destination prohibited or restricted by the export control regulations of Japan
or the United States, including the U.S. Export Administration Regulations,
without the prior authorization from the appropriate Governmental Authorities.
No Party shall use technical information supplied by any other Party hereunder
for any purpose to develop or manufacture nuclear, chemical, biological weapons
or missiles (hereafter “weapons of mass destruction”). No Party shall knowingly
sell any products manufactured using any other Party’s technical information to
any third party if it knows that the end-user of the products will use them for
the development and/or manufacture of the weapons of mass destruction.

17.10 Definitions; Interpretation.
(a)    Certain Definitions. Capitalized terms used but not defined in the main
body of this Agreement shall have the meanings assigned to them in Exhibit A.
Capitalized terms used but not defined in either of the main body of this
Agreement or in Exhibit A shall



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
22

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


have the meaning ascribed to such terms in the New Y2 Agreement or, if not
defined therein, in the FFL Master Agreement.
(b)    Treatment of Ambiguities. The Parties acknowledge that each Party has
participated in the drafting of this Agreement, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.
(c)    References; Construction. Unless otherwise indicated herein, with respect
to any reference made in this Agreement to a Section, Article, Schedule or
Exhibit, such reference shall be to a section or article of, or a schedule or
exhibit to, this Agreement. The article and section headings contained in this
Agreement and the recitals at the beginning of this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or any other agreement. Any reference made in this Agreement to a
statute or statutory provision shall mean such statute or statutory provision as
it has been amended through the date as of which the particular portion of the
Agreement is to take effect, or to any successor statute or statutory provision
relating to the same subject as the statutory provision so referred to in this
Agreement, and to any then applicable rules or regulations promulgated
thereunder. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed, unless the context clearly indicates to
the contrary, to be followed by the words “but (is/are) not limited to.” The
words “herein,” “hereof,” “hereunder” and words of like import shall refer to
this Agreement as a whole (including its Schedules and Exhibits), unless the
context clearly indicates to the contrary. Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context indicates is appropriate. Any reference made in this
Agreement to another Master Operative Document shall be deemed, unless the
context clearly indicates to the contrary, to refer to such Master Operative
Document as such Master Operative Document may be amended or supplemented from
time to time.
(d)    Order of Precedence. To the extent that a provision in this Agreement
expressly conflicts with another Master Operative Document, then the provisions
of this Agreement will control as to such conflict; provided, however, that
unless otherwise provided herein, the provisions of the Master Operative
Documents remain in effect.
(e)    Other Clarifications. Unless the context clearly indicates the contrary,
any reference in this Agreement to (i) actions by, or events relating to, TMC
and occurring prior to April 1, 2017 shall refer to actions by, or events
relating to, Toshiba, and (ii) rights, obligations, or allocations ascribed to
WD hereby, but which are set forth in a Master Operative Document to which WD is
not a party, shall refer to the corresponding rights, obligations, or
allocations of the applicable SanDisk party to such Master Operative Document,
as if WD were named in lieu of such applicable SanDisk party. For the avoidance
of doubt, (A) nothing herein shall be deemed an assignment or transfer to WD of
any rights or allocations ascribed to a SanDisk party in any Master Operative
Document and (B) subclause (A) does not alter any rights or obligations of any
Party pursuant to the Undertaking.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
23

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


17.11 Notices and Contact Information. All notices, reports and other
communications to be given or made under this Agreement shall be in writing and
shall be deemed received (X) if delivered by hand, courier or overnight delivery
service, when delivered, or (Y) if delivered by e-mail, the earlier of: (I) when
the recipient, by an email sent to the email address for the sending Party
stated in this Section 17.11 or by a notice delivered by another method in
accordance with this Section 17.11, acknowledges having received that email
(provided, however, that an automatic “read receipt” will not constitute
acknowledgment of an email for purposes of this Section 17.11(Y)(I)) or
(II) when the email is delivered, if followed within two Business Days by
delivery of a copy by hand, courier or overnight delivery service, or (Z) if
delivered by mail, five days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, and, in each case,
shall be directed to the address of such Party specified below (or at such other
address as such Party shall designate by like notice):
(a) If to WD or SanDisk:
   Western Digital Corporation
   951 SanDisk Drive
   Milpitas, CA 95035 USA
   Telephone: (408) 801-1000
   E-mail: ****
   Attention: Executive Vice President, Memory Technology


With a copy to:


   Western Digital Corporation
   5601 Great Oaks Parkway
   San Jose, CA 95119
   Telephone: (408) 717-6000
   E-mail: ****
   Attention: Chief Legal Officer 

(b) If to TMC:
   Toshiba Memory Corporation
   1-1 Shibaura 1-chome
   Minato-ku, Tokyo 105-0023 Japan
   Telephone: ****
   E-mail: ****
   Attention: Memory Division, Vice President


With a copy to: 

   Toshiba Memory Corporation
   1-1 Shibaura 1-chome
   Minato-ku, Tokyo 105-0023 Japan
   Telephone: ****
   E-mail: ****
   Attention: General Manager, Legal Affairs Division



(c)    If to any of the JVs, then to each of the addressees at (a) and (b)
above.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
24

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version


17.12 Assignment. Except as separately agreed by the Parties in writing, none of
the Parties may transfer this Agreement or any of its rights hereunder (except
for any transfer to an Affiliate or in connection with a merger, consolidation
or sale of all or substantially all the assets or the outstanding securities of
such Party, which transfer will not require any consent of the other Parties
hereunder) without the prior written consent of the each of the other Parties
(which consent may be withheld by each such other Party in such other Party’s
sole discretion), and any such purported transfer without such consents will be
void.

17.13 Amendment and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument executed by each Party. No waiver of
any provision of this Agreement shall be effective unless set forth in a written
instrument signed by the Party waiving such provision. No failure or delay by a
Party in exercising any right, power or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of the
same preclude any further exercise thereof or the exercise of any other right,
power or remedy. Without limiting the foregoing, no waiver by a Party of any
breach by any other Party of any provision hereof shall be deemed to be a waiver
of any subsequent breach of that or any other provision hereof.

17.14 Severability. If a term of any New Agreement or the application of any
such term is or becomes illegal, invalid or unenforceable in any respect under
any jurisdiction, that will not affect (a) the legality, validity or
enforceability in that jurisdiction of any other term of the New Agreements or
(b) the legality, validity or enforceability in any other jurisdictions of that
or any other term of the New Agreements. To the extent permitted by applicable
law, the Parties waive any provision of Law that renders any provision of this
Agreement invalid, illegal or unenforceable in any respect. Such term shall be
replaced by a mutually acceptable provision, which being valid, legal and
enforceable comes closest to the intention of the Parties underlying such
illegal, invalid or unenforceable provision.

17.15 Counterparts; Effectiveness. This Agreement may be executed in
counterparts, each of which shall be binding as of the date first written above,
and all of which shall constitute one and the same instrument. Each such
counterpart shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart. The exchange of copies of this Agreement and of signature pages by
facsimile transmission, portable document format (.pdf) or other electronic
format shall be deemed to be their original signatures for all purposes. This
Agreement shall not become effective until one or more counterparts have been
executed by each Party and delivered to the other Parties.

17.16 No Admission. Nothing in this Agreement shall constitute or be used as an
admission, acquiescence, acknowledgement, or agreement by anyone as to the merit
of any claims or defenses, whether or not asserted in any arbitration or other
litigation, except to enforce the provisions of this Agreement or any part of
any other agreement expressly amended herein. In addition, nothing in this
Agreement shall constitute or be used as an admission in any arbitration,
litigation, or other proceeding regarding the interpretation of any other
agreement.
[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
25

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version







IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first written
above.
WESTERN DIGITAL CORPORATION 

By: /s/ Michael C. Ray   
Name: Michael C. Ray 
Title: Executive Vice President, Chief
Legal Officer and Secretary
TOSHIBA MEMORY CORPORATION 

By: /s/ Yasuo Naruke   
Name: Yasuo Naruke 
Title: President and Chief Executive Officer
 
 
SANDISK LLC 

By: /s/ Michael C. Ray   
Name: Michael C. Ray 
Title: Sole Manager
FLASH PARTNERS, LTD. 

By: /s/ Hideyuki Kobayashi   
Name: Hideyuki Kobayashi
Title: President and Chief Executive Officer
 
 
SANDISK (CAYMAN) LIMITED 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Director
FLASH ALLIANCE, LTD. 

By: /s/ Atsuyoshi Koike   
Name: Atsuyoshi Koike
Title: President and Chief Executive Officer
 
 
SANDISK (IRELAND) LIMITED 

By: /s/ Michael C. Ray   
Name: Michael C. Ray
Title: Director
FLASH FORWARD, LTD. 

By: /s/ Hideyuki Kobayashi   
Name: Hideyuki Kobayashi
Title: President and Chief Executive Officer
 
 
SANDISK FLASH B.V. 

By: /s/ Michael C. Ray   
Name: Michael C. Ray 
Title: Director
 



[Signature Page to Y6 Facility Agreement]
Exhibit A-1



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
26

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version




EXHIBIT A
DEFINITIONS
“3D Collaboration Agreement” means the 3D Collaboration Agreement, dated as of
June 13, 2008, between SanDisk LLC and TMC.
“3D Memory Products” has the meaning set forth in the 3D Collaboration
Agreement.
“Action” means a lawsuit, arbitration or other legal proceeding pending by or
against or affecting a Party or any of its Affiliates or any of their respective
properties.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, the Person specified, and
“control”, when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
the term Affiliate (a) when used in relation to any JV or Subsidiary thereof,
shall not include the Parent Parties or any Affiliate of either of them, and (b)
when used in relation to WD or TMC or their respective Affiliates, shall not
include any JV or Subsidiary thereof.
“Agreement” has the meaning set forth in the preamble to this Agreement.
****
“Amended JMDY Agreement” means that certain Amended and Restated Joint Memory
Development Yokkaichi Agreement, dated as of even date herewith, by and between
TMC and SanDisk LLC.
“Amendment to FPL Commitment and Extension Agreement” means the Amendment to FPL
Commitment and Extension Agreement, dated as of even date herewith, by and among
TMC, WD, SanDisk LLC and SanDisk Cayman.
“BiCS Conversion” has the meaning set forth in Section 2.1.
“BiCS Expansions” means ****.
“BiCS LDA” means that certain BiCS License & Development Agreement, dated as of
March 1, 2011, by and between TMC and SanDisk LLC.
****
“BiCS Products” has the meaning set forth for the term “BiCS Memory Products” in
the BiCS LDA.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
1

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“BiCS Technology” has the meaning set forth in the BiCS LDA.
“BiCS Technology Transitions” has the meaning set forth in Section 2.1.
“Building Depreciation Prepayment” has the meaning set forth in Section 2.5(a).
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of California or Japan) on which commercial banks are
open for business in the State of California or Tokyo, Japan.
“Common R&D Agreement” means that certain Fifth Amended and Restated Common R&D
and Participation Agreement, by and between TMC and SanDisk LLC, dated as of
March 1, 2011.
“Confidential Information” means information disclosed in written, recorded,
graphical or other tangible form which is marked as “Confidential”,
“Proprietary” or in some other manner to indicate its confidential nature,
and/or orally or in other intangible form, identified as confidential at the
time of disclosure and confirmed as confidential information in writing within
thirty (30) days of its initial disclosure.
****
****
****
“Disclosing Party” has the meaning set forth in Section 14.2(a).
“Employer” has the meaning set forth in Section 7.6.
“Equivalent Lot” means ****.
“Existing Agreements” means the JV Agreements and the Joint Operative Documents.
“FAL” has the meaning set forth in the preamble.
“FAL Commitment and Extension Agreement” means the FAL Commitment and Extension
Agreement, dated as of even date herewith, by and among TMC, WD, SanDisk LLC and
SanDisk Ireland.
“FAL Foundry Agreement” has the meaning set forth for the term “FA Foundry
Agreement” in the FAL Master Agreement.
“FAL Lease Agreement” means that certain Equipment Lease Agreement, dated as of
July 7, 2006, by and between FAL and TMC.
“FAL Master Agreement” means that certain Flash Alliance Master Agreement, dated
as of July 7, 2006, by and among TMC, SanDisk LLC and SanDisk Ireland.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
2

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“FAL MCEIA” means that certain Flash Alliance Mutual Contribution and
Environmental Indemnification Agreement, dated as of July 7, 2006, by and among
TMC, SanDisk LLC and SanDisk Ireland.
“FAL Purchase and Supply Agreement” means (i) with respect to TMC, that certain
Purchase and Supply Agreement, dated as of July 7, 2006, by and between FAL and
TMC, or (ii) with respect to SanDisk Ireland, that certain Purchase and Supply
Agreement dated as of July 7, 2006, by and between FAL and SanDisk Ireland.
“FFL” has the meaning set forth in the preamble.
“FFL Commitment and Extension Agreement” means the FFL Commitment and Extension
Agreement, dated as of even date herewith, by and among TMC, WD, SanDisk LLC and
SanDisk Flash.
“FFL Foundry Agreement” has the meaning set forth for the term “FF Foundry
Agreement” in the FFL Master Agreement.
“FFL Lease Agreement” means that certain Equipment Lease Agreement, dated as of
October 20, 2015, by and between FFL and TMC.
“FFL Master Agreement” means that certain Flash Forward Master Agreement, dated
as of July 13, 2010, by and among TMC, SanDisk LLC and SanDisk Flash.
“FFL MCEIA” means that certain Flash Forward Mutual Contribution and
Environmental Indemnification Agreement, dated as of July 13, 2010, by and among
TMC, SanDisk LLC and SanDisk Flash.
“FFL Purchase and Supply Agreement” means (i) with respect to TMC, that certain
Purchase and Supply Agreement, dated as of March 1, 2011, by and between FFL and
TMC, or (ii) with respect to SanDisk Flash, that certain Purchase and Supply
Agreement dated as of March 1, 2011, by and between FFL and SanDisk Flash.
“First JV Wafer Out Date” means the date on which the first production of wafers
utilizing capacity at the Y6 Facility resulting from the implementation of the
Minimum Commitment for a portion of such production’s manufacturing process is
completed.
“Foundry Agreements” means the FAL Foundry Agreement, FFL Foundry Agreement and
FPL Foundry Agreement.
“FPL” has the meaning set forth in the preamble.
“FPL Commitment and Extension Agreement” means that certain FPL Commitment and
Extension Agreement, dated as of October 20, 2015, by and between TMC and
SanDisk LLC.
“FPL Foundry Agreement” has the meaning set forth for the term “FP Foundry
Agreement” in the FPL Master Agreement.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
3

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“FPL Lease Agreement” means that certain Equipment Lease Agreement, dated as of
September 10, 2004, by and between FPL and TMC.
“FPL Master Agreement” means that certain Flash Partners Master Agreement, dated
as of September 10, 2004, by and among TMC, SanDisk LLC and SanDisk Cayman, as
amended by the FPL Commitment and Extension Agreement.
“FPL MCEIA” means that certain Mutual Contribution and Environmental
Indemnification Agreement, dated as of September 10, 2004, by and among TMC,
SanDisk LLC and SanDisk Cayman.
“FPL Purchase and Supply Agreement” means (i) with respect to TMC, that certain
Purchase and Supply Agreement, dated as of September 10, 2004, by and between
FPL and TMC, or (ii) with respect to SanDisk Cayman, that certain Purchase and
Supply Agreement dated as of September 10, 2004, by and between FPL and SanDisk
Cayman.
“Governmental Authority” means any (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or Person and any court or other
tribunal); or (d) individual, Person or body (including any stock exchange)
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.
“Information Security Agreement” means that certain Information Security
Agreement, dated as of October 20, 2015, by and between TMC and SanDisk LLC.
“Infrastructure Costs” means ****.
“Intellectual Property” has the meaning set forth in Section 16.7.
“JMDY Project” means the joint development project established to cooperate on
the development of the pilot line at the Yokkaichi Facility pursuant to the
Amended JMDY Agreement and this Agreement.
“Joint Operative Documents” means the Common R&D Agreement, the Product
Development Agreement, the 3D Collaboration Agreement, the Amended JMDY
Agreement, the JVRA, ****, the Information Security Agreement, the BiCS LDA, the
Settlement Agreement, the Undertaking, and the WD-TMC PCLA.
****
“JV” has the meaning set forth in the Recitals.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
4

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“JV Agreements” means the FAL Master Agreement, the FFL Master Agreement, the
FPL Master Agreement, the JV Operating Agreements, the Foundry Agreements, the
Purchase and Supply Agreements, the JV Lease Agreements, the JV MCEIAs, the FPL
Commitment and Extension Agreement, the New Y2 Agreement, and the New Y2 MCEIA.
“JV BiCS Products” means JV Y3 BiCS Products, JV Y4 BiCS Products, JV Y5 BiCS
Products, JV New Y2 BiCS Products and JV Y6 BiCS Products.
“JV BiCS Space” has the meaning set forth in Section 3.2(a).
“JV BiCS Tools” means tools used in the JV BiCS Space of the New Y2 Facility,
the Y3 Facility, the Y4 Facility, the Y5 Facility or the Y6 Facility.
“JV Business Plan” has, with respect to a JV, the meaning given to the term
“Business Plan” in the respective JV’s JV Master Agreement.
“JV Lease Agreements” means the FPL Lease Agreement, the FAL Lease Agreement and
FFL Lease Agreement.
“JV Master Agreements” means the FAL Master Agreement, the FFL Master Agreement
and the FPL Master Agreement.
“JV MCEIAs” means the FPL MCEIA, the FAL MCEIA and the FFL MCEIA.
“JV New Y2 BiCS Products” has the meaning set forth in the New Y2 Agreement.
“JV Operating Agreements” means that certain Operating Agreement of Flash
Partners, Ltd. dated as of September 10, 2004, as amended by the FPL Commitment
and Extension Agreement, that certain Operating Agreement of Flash Alliance,
Ltd. dated as of July 7, 2006, and that certain Operating Agreement of Flash
Forward, Ltd., dated as of March 1, 2011.
“JV Products” means NAND Flash Memory Products and BiCS Products, in each case
manufactured for the JVs.
“JV Space” means JV BiCS Space plus any cleanroom space used for the production
of NAND Flash Memory Products by the JVs in the Yokkaichi Facility.
“JV Y3 BiCS Products” has the meaning set forth in the New Y2 Agreement.
“JV Y4 BiCS Products” has the meaning set forth in the New Y2 Agreement.
“JV Y5 BiCS Products” has the meaning set forth in the New Y2 Agreement.
“JV Y6 BiCS Products” has the meaning set forth in Section 3.1(b).



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
5

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“JV Y6 Products” means the JV Y6 BiCS Products plus any other products
manufactured using Y6 Facility cleanroom space in accordance with Article 3 that
are identified **** as Y6 lots and allocated to a JV under the applicable JV’s
JV Master Agreement.
“JVRA” means that certain Joint Venture Restructure Agreement, dated as of
January 29, 2009, by and among the Parties, the JVs and certain of their
respective Affiliates.
“L/M” means either lots per month or Equivalent Lots per month, in each case as
mutually agreed by the Parties.
“Law” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including common law), rules, regulations, ordinances or codes;
(b) orders, decisions, judgments, awards or decrees; and (c) requests,
guidelines or directives (whether or not having the force of law), in each case
of any Governmental Authority of any applicable jurisdiction.
“Management Representatives” has the meaning set forth in the JV Agreements.
“Master Operative Documents” means the Existing Agreements and the New
Agreements.
“Material Breach” has the meaning set forth in Section 15.3.
****
“Memory R&D Center” has the meaning set forth in Section 13.
“Minimum Commitment” has the meaning set forth in Section 4.1.
“NAND Flash Memory Products” has the meaning set forth in the JV Agreements.
“New Agreements” has the meaning set forth in the Recitals.
“New Y2 Agreement” means that certain New Y2 Facility Agreement, dated as of
October 20, 2015, by and among TMC, SanDisk LLC, SanDisk Cayman, SanDisk
Ireland, SanDisk Flash, FPL, FAL and FFL.
“New Y2 BiCS Products” means BiCS Products manufactured at the Yokkaichi
Facility and that are identified **** as New Y2 lots.
****
“New Y2 Facility” means the production facility within the Yokkaichi Facility
described in the New Y2 Agreement.
“New Y2 Products” has the meaning set forth in the New Y2 Agreement.
“New Y2 Unilateral BiCS Expansion” means a Yokkaichi Unilateral BiCS Expansion
made within the New Y2 Facility.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
6

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“Non-NAND Products” means any technology or product other than NAND Flash Memory
Products.
“Operating Committees” means the Y3 Operating Committee, Y4 Operating Committee,
Y5 Operating Committee (each as defined in the JV Agreements), the New Y2
Operating Committee (as defined in the New Y2 Agreement) and the Y6 Operating
Committee (as defined in this Agreement).
****
****
“Parent Parties” has the meaning set forth in the preamble to this Agreement.
“Parties” has the meaning set forth in the preamble to this Agreement.
“Patent Indemnification Termination Agreement” means the Termination Agreement,
dated as of even date herewith, by and among Toshiba, TMC, WD and SanDisk.
“Person” means any individual or entity, including any private or public real
estate operating company or real estate investment trust, exempted company,
exempted limited partnership, private limited company, corporation, partnership,
limited partnership, limited liability company, trust, charitable trust or other
legal entity, wherever organized, or any unincorporated association or
Governmental Authority.
“Personnel” has the meaning set forth in Section 7.1(d).
“Phase I Implementation” has the meaning set forth in the Recitals.
“Phase I Investment” means the investments described in the Phase I Document.
“Phase I Document” ****
“Product Development Agreement” means the Third Amended and Restated Product
Development Agreement, dated as of March 1, 2011, between SanDisk LLC and TMC.
****
“Proprietary NAND Flash Memory Products” means NAND Flash Memory Products which
are proprietary to a Parent Party.
“Proprietary BiCS Products” means BiCS Products that are proprietary to a Parent
Party.
“Proprietary Flash Products” means Proprietary NAND Flash Memory Products and
Proprietary BiCS Products.
“Purchase and Supply Agreements” means the FPL Purchase and Supply Agreements,
the FAL Purchase and Supply Agreements, and the FFL Purchase and Supply
Agreements.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
7

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“Quarterly Manufacturing Cost Reconciliation” has the meaning set forth in
Section 8.1(d).
“Ramp-Up Commitment” means the investment necessary to implement an agreed BiCS
Expansion, BiCS Technology Transition or BiCS Conversion, in each case using the
Y6 Facility, as set forth in a JV’s Investment Plan (as defined in the JV
Agreements), after the Minimum Commitment has been fulfilled.
“Receiving Party” has the meaning set forth in Section 14.2(a).
“Restructuring Costs” has the meaning set forth in Section 15.6(b)(ii).
“SanDisk” has the meaning set forth in the preamble to this Agreement.
“SanDisk Cayman” has the meaning set forth in the preamble to this Agreement.
“SanDisk Flash” has the meaning set forth in the preamble to this Agreement.
“SanDisk Ireland” has the meaning set forth in the preamble to this Agreement.
“SanDisk LLC” has the meaning set forth in the preamble to this Agreement.
“SEC” means the Securities and Exchange Commission of the United States.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder from time to time.
****
****
****
“Settlement Agreement” means the Confidential Settlement and Mutual Release
Agreement, dated as of even date herewith, among Toshiba, TMC, WD and SanDisk.
“Subsidiary” of any Person means any other Person:
i.
more than 50% of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or

ii.
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50% of
whose ownership interest representing the right to make decisions (equivalent to
those generally reserved for the board of directors of a corporation) for such
other Person is,




--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
8

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


now or hereafter owned or controlled, directly or indirectly, by such Person,
but such other Person shall be deemed to be a Subsidiary only so long as such
ownership or control exists; provided, however, that the term Subsidiary, when
used in relation to a Party or any of its Affiliates, shall not include any JV
or any of the JVs’ Subsidiaries (except that, when used in relation to a Party
that is a JV, the term Subsidiary shall include such JV’s own Subsidiaries).
“Start-Up Costs” has the meaning set forth in Section 2.5(b).
“Start-Up Period” has the meaning set forth in Section 2.5(b).
“TMC” has the meaning set forth in the preamble to this Agreement.
“TMC Personnel” has the meaning set forth in Section 7.1(b).
“TMC Representative” has the meaning set forth in Section 6.1.
“Toshiba” has the meaning set forth in the Recitals.
“Toshiba Capacity” has the meaning ascribed to such term in the JVRA and
includes, for the avoidance of doubt, any Toshiba Unilateral Expansion Space (as
defined in the FFL Master Agreement) and any Yokkaichi Unilateral BiCS Expansion
Space (as defined in this Agreement).
****
****
“Undertaking” means the Parent Guarantee and Undertaking as to Collaboration,
dated as of even date herewith, entered into by and among WD, Toshiba and TMC,
and acknowledged and agreed by SanDisk and the JVs.
“WD” has the meaning set forth in the preamble to this Agreement.
“WD Personnel” has the meaning set forth in Section 7.1(c).
“WD Representative” has the meaning set forth in Section 6.1.
****
“WD Team” has the meaning set forth in Section 7.1(e).
“WD-TMC PCLA” means the Patent Cross License Agreement, dated as of even date
herewith, between WD and TMC.
****
“Y3 Facility” means the production facility within the Yokkaichi Facility
described in the FPL Master Agreement.



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
9

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“Y3 Products” means products manufactured at the Yokkaichi Facility and
identified **** as Y3 lots.
****
“Y4 Facility” means the production facility within the Yokkaichi Facility
described in the FAL Master Agreement.
“Y4 Products” means products manufactured at the Yokkaichi Facility and
identified **** as Y4 lots.
****
“Y5 Facility” means the production facility within the Yokkaichi Facility
described in the FFL Master Agreement.
“Y5 Products” means products manufactured at the Yokkaichi Facility and **** as
Y5 lots.
“Y6 BiCS Products” has the meaning set forth in Section 3.1(b).
“Y6 Capacity Ratio” for either WD or TMC means ****
****
“Y6 Facility” means the production facility currently under construction, owned
by TMC and forming part of the Yokkaichi Facility, including a building shell,
cleanroom, and all culverts, piping, ducting and associated infrastructure
connecting thereto.
“Y6 Fixed Manufacturing Costs” means the Y6 Manufacturing Costs described on
Schedule 8.4(b)(i).
“Y6 JV Engineers” has the meaning set forth in Section 7.1(a).
“Y6 JV Headcount Plan” has the meaning set forth in Section 7.2.
“Y6 Manufacturing Costs” has the meaning set forth in Section 8.1.
“Y6 MCEIA” means that certain Y6 Mutual Contribution and Environmental
Indemnification Agreement, dated as of even date herewith, by and among TMC,
SanDisk Cayman, SanDisk Ireland and SanDisk Flash.
“Y6 Operating Committee” has the meaning set forth in Section 6.1.
“Y6 Product Fixed Manufacturing Costs” has the meaning set forth in
Section 8.4(b)(i).
“Y6 Product Variable Manufacturing Costs” has the meaning set forth in
Section 8.4(b)(ii).



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
10

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version


“Y6 Products” means Y6 BiCS Products plus any other products manufactured using
Y6 Facility cleanroom space in accordance with Article 3 that are **** as Y6
lots.
****
“Y6 Unilateral BiCS Expansion” means a Yokkaichi Unilateral BiCS Expansion made
within the Y6 Facility.
“Y6 Unilateral BiCS Products” has the meaning set forth in Section 3.1(b).
“Y6 Unilateral Conversion Space” has the meaning set forth in
Section 3.2(b)(iii).
“Y6 Unilateral Space” means (i) any Yokkaichi Unilateral BiCS Expansion Space
within the Y6 Facility, (ii) ****, (iii) Y6 Unilateral Conversion Space, and
(iv) any cleanroom space in the Y6 Facility attributable to NAND Flash
production capacity resulting from any NAND Flash unilateral expansions or
unilateral technology transitions effected in accordance with this Agreement.
“Y6 Variable Manufacturing Costs” means the Y6 Manufacturing Costs described on
Schedule 8.4(b)(ii).
“Yokkaichi Facility” means TMC’s facilities in Yokkaichi Japan, including the
New Y2 Facility, the Y3 Facility, the Y4 Facility, the Y5 Facility, the Y6
Facility and TMC’s Asahi facility.
“Yokkaichi BiCS Expansion” has the meaning set forth in Section 4.2.
****
“Yokkaichi Unilateral BiCS Expansion” has the meaning set forth in
Section 4.2(c)(i).
“Yokkaichi Unilateral BiCS Expansion Space” has the meaning set forth in
Section 3.2(b)(ii)



--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
11

--------------------------------------------------------------------------------


FOIA Confidential Treatment Requested
Execution Version






    


Y6 FACILITY AGREEMENT
by and among
TOSHIBA MEMORY CORPORATION,
WESTERN DIGITAL CORPORATION,
SANDISK LLC,
SANDISK (CAYMAN) LIMITED,
SANDISK (IRELAND) LIMITED,
SANDISK FLASH B.V.,
FLASH PARTNERS, LTD.,
FLASH ALLIANCE, LTD.
and
FLASH FORWARD, LTD.
dated as of
December 12, 2017








--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
i

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        




1


FRAMEWORK
2


 
1.1


New Y2 Production Framework
2


2


Y6 FACILITY AND CONSTRUCTION
2


 
2.1


Purpose of Y6
2


 
2.2


First JV Wafer Out
2


 
2.3


Rights and Responsibilities in Construction
2


 
2.4


Phases of Construction
3


 
2.5


Construction Costs and Related Costs
3


 
2.6


Incentives
3


 
2.7


Insurance
3


3


PRODUCTS; RIGHTS TO CLEANROOM SPACE; TOOLS
4


 
3.1


BiCS Products
4


 
3.2


Rights to Cleanroom Space
4


 
3.3


Tool Acquisition, Usage and Layout
5


 
3.4


NAND Flash Memory Products
5


4


RAMP-UP PROCESS
5


 
4.1


Minimum Commitment
5


 
4.2


Yokkaichi BiCS Expansion
6


 
4.3


Other Facility Expansions
6


 
4.4


BiCS Conversions and BiCS Technology Transitions
6


 
4.5


Failure to Invest
6


 
4.6


Phase I Investment Cost Sharing
6


 
4.7


Iwate Facility
6


 
4.8


Prior Agreement
7


5


BiCS PRODUCTS PRIORITY
7


 
5.1


****
7


 
5.2


****
7


 
5.3


****
7


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
ii

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        


6


Y6 OPERATING COMMITTEE
7


 
6.1


Committee Purpose and Authority
7


 
6.2


Parent Party Representatives
7


 
6.3


Committee Meetings
8


 
6.4


Dispute Resolution
8


7


ENGINEERS AND HEADCOUNT PLAN
8


 
7.1


Y6 JV Engineers; Personnel
8


 
7.2


Y6 JV Headcount Plan
8


 
7.3


Staffing
8


 
7.4


Integration; Headcount Working Group
8


 
7.5


WD Team
9


 
7.6


Indemnification
9


 
7.7


Other Personnel
9


8


MANUFACTURING COSTS
9


 
8.1


Y6 Manufacturing Costs
9


 
8.2


Y6 Manufacturing Cost Allocation Framework
10


 
8.3


Y6 Manufacturing Cost Allocation Methodology
10


 
8.4


Y6 Product Manufacturing Costs
10


 
8.5


Accounting and Cost Methodology
11


 
8.6


No Duplication of Costs or Expenses
11


9


FOUNDRY AND PURCHASE AND SUPPLY ARRANGEMENTS
11


 
9.1


Y6 Foundry Arrangements
11


 
9.2


Purchase and Supply Agreements
11


 
9.3


Equal Right to JV Production
12


 
9.4


Y6 Product Output Allocation
12


 
9.5


Alternative Use of Allocated Capacity
12


10


RESEARCH AND DEVELOPMENT
12


 
10.1


****
12


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
iii

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        


 
10.2


****
12


 
10.3


****
12


 
10.4


****
12


 
10.5


No Change to Common R&D
12


11


Y6 INFORMATION AND DATA SHARING
12


 
11.1


Management and Operating Reports
12


 
11.2


Production Control; Access to Y6 Data
13


 
11.3


Engineering Wafers
13


 
11.4


Unilateral Capacity Data
13


 
11.5


****
13


12


OTHER MODIFICATIONS TO CERTAIN MASTER OPERATIVE DOCUMENTS
13


 
12.1


JV Master Agreements
13


 
12.2


JV Operating Agreements; Management and Operating Reports
14


 
12.3


JV Foundry Agreements
14


 
12.4


JV Purchase and Supply Agreements.
15


 
12.5


JV Lease Agreements
16


13


MEMORY R&D CENTER
16


 
13.1


Memory R&D Center
16


 
13.2


****
16


14


CONFIDENTIALITY AND DISCLOSURE
16


 
14.1


Public Announcements
16


 
14.2


Non-Disclosure Obligations
17


 
14.3


Ownership and Return of Information
18


15


TERM AND TERMINATION
18


 
15.1


Term
18


 
15.2


Termination
18


 
15.3


Termination for Material Breach
19


 
15.4


Termination in Good Faith
20


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
iv

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        


 
15.5


Survival
20


 
15.6


Restructuring Costs
20


 
15.7


Effect on Other Collaborations
21


16


REPRESENTATIONS AND WARRANTIES
21


 
16.1


Organization and Standing
21


 
16.2


Authority; Enforceability
21


 
16.3


No Conflict
21


 
16.4


Proceedings
21


 
16.5


Litigation; Decrees
22


 
16.6


Compliance with Other Instruments
22


 
16.7


Patents and Proprietary Rights
22


 
16.8


Compliance with Laws
23


 
16.9


Patent Cross Licenses
23


17


MISCELLANEOUS
23


 
17.1


Entire Agreement
23


 
17.2


Undertaking as to Affiliate Obligations
23


 
17.3


Governing Law
23


 
17.4


Dispute Resolution; Arbitration
24


 
17.5


Remedies
24


 
17.6


Relationship of the Parties
24


 
17.7


Official Language
25


 
17.8


No Implied Licenses
25


 
17.9


Export Laws
25


 
17.10


Definitions; Interpretation
25


 
17.11


Notices and Contact Information
26


 
17.12


Assignment
27


 
17.13


Amendment and Waiver
28


 
17.14


Severability
28


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
v

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        


 
17.15


Counterparts; Effectiveness
28


 
17.16


No Admission
28






--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
vi

--------------------------------------------------------------------------------

FOIA Confidential Treatment Requested
Execution Version
TABLE OF CONTENTS
(continued)
        




EXHIBIT A     DEFINITIONS


SCHEDULE 4.6(b)    **** TOOLS TO BE PURCHASED BY ****
SCHEDULE 4.6(c)(X)    **** TOOL
SCHEDULE 4.6(c)(Y)    **** TOOLS
SCHEDULE 4.6(c)(Z)    TOOLS TO BE PURCHASED BY ****
SCHEDULE 8.1(a)    **** CHARGES
SCHEDULE 8.1(b)    **** CHARGES
SCHEDULE 8.4(b)(i)    FIXED MANUFACTURING COSTS
SCHEDULE 8.4(b)(ii)    VARIABLE MANUFACTURING COSTS
SCHEDULE 11.1    MANAGEMENT AND OPERATING REPORTS
SCHEDULE 12.1(c)    Y3, Y4, Y5, NEW Y2 AND Y6 CAPACITY RATIOS







--------------------------------------------------------------------------------

**** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.
vii